Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT AND

WAIVER OF CERTAIN RIGHTS

THIS AGREEMENT is entered into on the date first set forth below, between
Theresa Wasko (“Employee”), Riverview Bank (“Bank”), and Riverview Financial
Corporation, (“Corporation”) (collectively, “the parties”).

2. The parties entered into an Employment Agreement on January 27, 2009
(“Employment Agreement”).

3. The parties wish to alter Employee’s job title and job duties.

4. Corporation and Bank agrees to pay Employee a total of $10,000 as a lump sum
in exchange for the waiver below.

5. In exchange for good and valid consideration as outlined in Paragraph 3, and
intending to be legally bound, Employee agrees to waive her rights under
Paragraph 3(c) of the Employment Agreement insofar as it defines “Good Reason”
to include “the assignment of duties and responsibilities inconsistent with
Executive’s status as CFO.”

6. The parties further reaffirm that, in the event Employee is involuntarily
terminated by Corporation and Bank without Cause—other than where Corporation
and Bank explicitly characterize the termination as a “nonrenewal” under
Section 3 of the Agreement—Employee’s exclusive rights to further compensation
or benefits are set forth in Sections 5, 6, and 7 of the Employment Agreement.

7. All other provisions of the Employment Agreement remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

ATTEST:     RIVERVIEW FINANCIAL CORPORATION By:  

/s/ Scott A. Seasock

    By:  

/s/ Kirk D. Fox

  Scott A. Seasock       Kirk D. Fox, Chief Executive Officer       RIVERVIEW
BANK By:  

/s/ Scott A. Seasock

    By:  

/s/ Kirk D. Fox

  Scott A. Seasock       Kirk D. Fox, Chief Executive Officer

WITNESS:

    EXECUTIVE

/s/ Scott A. Seasock

   

/s/ Theresa Wasko

Scott A. Seasock

    Theresa Wasko